Citation Nr: 9901667	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey




FINDINGS OF FACT

1.  The veteran served on active duty from July 1940 to 
October 1945 and from November 1949 to October 1965.

2.  On December 3, 1998, the Board of Veterans Appeals 
(Board) was notified by the veterans spouse that the veteran 
had died on October [redacted], 1998.

3.  In January 1999 VA received a copy of the veterans death 
certificate.

4.  At the time that the Board was notified of the veterans 
death, this appeal was not under active consideration on the 
merits by a Member of the Board.


CONCLUSION OF LAW

Because the death of the veteran prior to commencement of 
active consideration on the appeal on the merits, the Board 
will exercise its discretion not to complete action on this 
case.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, veterans claims do not survive their 
deaths.  Vda de Landico v. Brown, 7 Vet.App. 42, 47 (1994).  
Unfortunately, the veteran died during the pendency of his 
appeal and this claim is consequently rendered moot.  Id.  
Moreover, as the appeal was not under consideration on the 
merits at the time of the veterans death, it would serve no 
useful purpose to initiate consideration of the appeal.  
Therefore, the Board will exercise its discretion not to 
complete action on the case and, instead, dismiss the appeal.  
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal, or as to any 
derivative claim that may be brought by a survivor or the 
veteran.  See 38 C.F.R. § 20.1106 (1998).


ORDER

The appeal for a total rating based on individual 
unemployability is dismissed.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
